Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/30/2020 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 12/20/2020 be considered. 

Claim status
    In the reply filed 12/30/2020, Applicant has made no amendments to the claims of record, but has added new claims, Claims 34 and 35.  
Claims 13-17, and 19 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 1, 3-7, 9-12, 18, and 20-35 are under consideration.



Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of  Claim 1, 3-7, 9-10, 20, 22, 23, 29, and 31 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Rebar (US2014/0017212, filed 3/15/2013), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015) and Zhang et al., (US2013/0236436, filed 9/09/2011) is withdrawn in order to include the reference of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013) and Richter et al., (J Comp Neurol, 2009, 515:538-547), who teach that it would have been obvious to choose the human beta globin locus without substantially disrupting the HBB gene expression in neurons.

The prior rejection of Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Rebar (US2014/0017212, filed 3/15/2013), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015) and Zhang et al., (US2013/0236436, filed 9/09/2011), as applied to claims 1 and 9, in further view of DeMaria et al., (Biotech Prog, 2007, 23:465-472, prior art of record) is withdrawn.

The prior rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Rebar (US2014/0017212, filed 3/15/2013), and Townes et al., (US2019/0144888, filed 

The prior rejection of  Claim 21 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Rebar (US2014/0017212, filed 3/15/2013), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015) and Zhang et al., (US2013/0236436, filed 9/09/2011), as applied to claim 1, in further view of Meng et al., (J Neuro, 2003, 74:266-277) is withdrawn.

The prior rejection of Claims 24-27 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Rebar (US2014/0017212, filed 3/15/2013), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015) and Zhang et al., (US2013/0236436, filed 9/09/2011), as applied to claims 1, 6 and 7, in further view of Rahdar et al., (PNAS, 2015, E7110-E7117, prior art of record) is withdrawn.

The prior rejection of Claims 28, 30, 32 and 33 under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Rebar (US2014/0017212, filed 3/15/2013), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015) and Zhang et al., (US2013/0236436, filed 9/09/2011), as applied to claims 


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3-7, 9-10, 20, 22, 23, 29, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record)

With respect to claim 1, Rao teaches a method for generating a genetically modified human neural stem cell comprising introducing to said cell:
A donor template comprising (i) a transgene cassette, and (ii) two non-overlapping homologous portions of a safe harbor locus ([0009, 0013, 0020-0022, 0094, 0131]) located at the 5’ and 3’ of the transgene cassette (e.g., see Fig.1);
A polynucleotide encoding DNA nuclease (e.g., CRISPR) capable of creating a double-strand break in the safe harbor locus to induce insertion of the transgene by homologous recombination, thereby generating a genetically modified human neural stem cell ([0010, 0028, 0125, 0127], see also pgs. 68-70, Example 1). 
However, in regard to claim 1, although Rao teaches that a safe harbor locus is “a locus in the genome where a polynucleotide may be inserted without causing deleterious effects” [0094], they are silent with respect to inserting a polynucleotide into the human beta globin (HBB) locus.
 claims 1 and 34, Kay teaches a method of inserting a polynucleotide into the HBB locus of a cell without cause deleterious effects or substantially disrupting the expression of the endogenous gene at the locus of integration (Abstract, [0006, 0020, 0022, 0092, Example 5, see Figs. 7 & 9). Kay teaches the cells are stem cells or neural cells induced from stem cells ([0012, 0108], see claims 35-38 of Kay).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells comprising a CRISPR/Cas nuclease targeting a locus without causing deleterious effects as taught by Rao and substitute the HBB locus for targeting as taught by Kay with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Richter et al., who teach that human neurons express the HBB gene which is implicated in in oxidative stress in neurons (Abstract, p. 2, Introduction, last para., p. 10, Discussion, last para.). Thus, it would have been obvious to use the HBB targeting method of Kay in the hNSCs of Rao so that the genetically modified hNSCs could express HBB upon differentiation into neurons.  In regard to the reasonable expectation of success for targeting the HBB locus in a human stem cell with a CRISPR/Cas nuclease as per claim 1, Townes et al. (2016) teaches methods for successfully generating genetically modified human stem cells via CRISPR/Cas9 nuclease mediated integration of a donor template into the HBB safe harbor locus (Abstract, p. 1, Summary, [0104], Example 2 of ‘888 application, see priority document ‘316 p. 1, Summary, p. 46, 1st para., Fig. 16A).
However, in regard to the wherein clause of claim 1, that the modified human stem cells are capable of expressing SOX2 after being administered to an individual, as 
Zhang et al. teaches a method of making hNSCs from stem cells for therapeutic purposes (Abstract, Summary of the Invention), including genetic modification with a transgene ([0029, 0049, 0053, 0066], see also claim 43 of Zhang). Specifically in regard to claims 1 and 31, Zhang teaches that the NSCs are capable of expressing SOX2, wherein about 96% of the NSCs express SOX2 ([0014, 0062-0064, 0103], see Figs 1 & 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells as taught by Rao and substitute the SOX2 positive NSCs as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because these cells are self-renewing and stability maintain their neural precursor characteristics as multipotent progenitors, and even after genetic modified can engraft and differentiate into host CNS structures ([0040, 0060, 0104-0107], see Figs. 10-15).
claims 3-4 and 22, Rao suggests the transgene encodes a neuroprotective/neuroregenerative protein such as a brain derived nerve growth factor (BDNF) (p. 55, [0372]).
In regard to claims 5 & 6, as stated supra, Roa teaches the CRISPR nuclease, which comprise guide RNAs for targeting DNA (see Background of Rao [0003]).
In regard to claim 7, Townes teaches a single guide RNA, which is a chimera of the nucleotide sequence complementary to the target locus (e.g., HBB) and a sequence that interacts with the Cas nuclease, thereby allowing the ideal stoichiometry to be reached between the Cas and sgRNA ([0065, 0097, 0134] of ‘888 application, see priority document ‘316 p. 33, Guide RNA Preparation, p. 46, 2nd para.).
In regard to claims 9 and 10, Rao teaches the donor template comprises selective markers (e.g., puromycin resistance cassette) ([0026, 0647, 0657], p. 71, last para.)
In regard to claim 20, both Rao and Zhang teach the neural stem cell can be derived from an induced pluripotent stem cell ([0072, 0194-0258] of Rao, [0004, 0033, 0038, 0040, 0045] of Zhang).
In regard to claim 23, as stated supra, both Rao and Townes teaches the Cas9 nuclease (see Fig. 3B of Rao, see entire document of Townes).
In regard to claims 29 and 35, both Rao and Kay teaches the transgene cassette is operably linked to a heterologous promoter ([0009, 0131], see also FIGs. 1A & 7A of Rao; see Fig. 7 of Kay).

prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/20/2020 are acknowledged.
First, Applicant argues that the IL2Rg and HBB loci are tissue-specific loci that are only active in certain hematopoietic cell lineages and are not actively transcribed in NSCs. Specifically, Applicant cites the work of Estaras et al. to support the assertion that the HBB gene is not expressed in neural stem cells.
Applicant arguments have been fully considered but are not found persuasive. As a first matter, if Applicant wishes the Examiner to consider relevant art (to wit, Estaras et al.,) this art must be made of record in an information disclosure statement. Furthermore, nowhere in Exhibit 1 of the declaration filed 7/10/2020 by Dr. Uchida was a citation by Estaras found. Nevertheless, the Examiner has provided the prior art of Richter et al., (J Comp Neurol, 2009, 515:538-547) to demonstrate that it was known in the prior art the neurons do express HBB, and that this locus is actively transcribed.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claims .

As discussed previously, Rao et al. suggest a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b), and is targeted to the HBB locus.
However, although Rao et al. teach the use of genetically encoded selectable markers (p. 55, [0372], p. 70, [0652], p. 71, Section 3 Methods), they are silent with respect to a CD selectable marker.
	With respect to claims 11 and 12, DeMaria teaches the use of the CD20 based cell surface marker for transfected cells (p. 465, col 2, p. 467, Materials & Methods).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells as taught by Rao and include a CD20 cell surface maker as taught by DeMaria with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by DeMaria because of the advantages of CD20 based immunosorting such as rapid and early stage identification of transfected cells producing high levels of a therapeutic protein (Abstract, p. 471, Discussion).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/30/2020 are acknowledged and have been addressed supra.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), and Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record)

In regard to claim 18, Rao suggests a kit [0011, 0134] comprising the following elements.
A donor template comprising (i) a transgene cassette, and (ii) two non-overlapping homologous portions of a safe harbor locus ([0013, 0020-0022, 0094, 0131]]) located at the 5’ and 3’ of the transgene cassette (see Figs. 1E, 7A);
A polynucleotide encoding DNA nuclease (e.g., CRISPR) capable of creating a double-strand break in the safe harbor locus to induce insertion of the transgene by homologous recombination, thereby generating a genetically modified human neural stem cell ([0010, 0028, 0125, 0127], pgs. 68-70, Example 1). 
An isolated neural stem cell ([0020-0020], p. 71).
However, in regard to claim 18, although Rao teaches that a safe harbor locus is “a locus in the genome where a polynucleotide may be inserted without causing 
In regard to claim 18, Kay teaches a methods and kits for inserting a polynucleotide into the HBB locus of a cell without cause deleterious effects or substantially disrupting the expression of the endogenous gene at the locus of integration (Abstract, [0006, 0020, 0022, 0092, Example 5, see Figs. 7 & 9). Kay teaches the cells are stem cells or neural cells induced from stem cells ([0012, 0108], see claims 35-38 of Kay).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a kit for generating genetically modified human neural stem cells comprising a CRISPR/Cas nuclease targeting a locus without causing deleterious effects as taught by Rao and substitute the HBB locus for targeting as taught by Kay with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Richter et al., who teach that human neurons express the HBB gene which is implicated in in oxidative stress in neurons (Abstract, p. 2, Introduction, last para., p. 10, Discussion, last para.).  In regard to the reasonable expectation of success of using a kit for targeting the HBB locus in a human stem cell with a CRISPR/Cas nuclease as per claim 18, Townes et al. (2016) teaches methods for successfully generating genetically modified human stem cells via CRISPR/Cas9 nuclease mediated integration of a donor template into the HBB safe harbor locus (Abstract, p. 1, Summary, [0104], Example 2 of ‘888 application, see priority document ‘316 p. 1, Summary, p. 46, 1st para., Fig. 16A).

prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/30/2020 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claim 1, in further view of Rebar (US2014/0017212, filed 3/15/2013, prior art of record), and Meng et al., (J Neuro, 2003, 74:266-277, prior art of record)

As discussed previously, Rao teaches a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b) and is targeted to the HBB locus.
	However, although Rao et al. teach the human neural stem cells can be used to treat a variety of neurological disease including lysosomal storage diseases (e.g., Niemann Pick) [0073], they are silent with respect to treating neuronal lysosomal storages diseases with transgenes encoding CLN3, 6, or 8.
claim 21, Rebar teaches the genetically modified cell comprises a transgene encoding CLN3, 6, or 8 gene for treating various forms of neuronal ceroid lipofuscinosis (p. 15, Table 2). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells as taught by Rao and substitute the CLN transgene as taught by Rebar with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reason. First, Rebar indicates that the taught method for genetically modified cells in vitro for re-implantation and cell therapy [0044]. Second, Meng et al., (2003) teach that neural stem cells in particular are advantageous for lysosomal storage diseases because they naturally migrate and integrate in the host brain (Abstract). Thus it would have been predictably obvious to practice the taught method to the ordinary artisan because:  (1) the reference of Rao et al. contained a detailed enabling methodology for genetically modifying neural stem cells with transgenes that could easily be applied to other transgenes (i.e., CLN), (2) Rebar provides a suggestion to apply the taught method to treat lysosomal storage diseases such as neuronal ceroid lipofuscinosis with CLN genetically modified cells (p. 15, Table 2), and (3) the success of neural stem cell therapy to treat similar lysosomal storage diseases as taught by Meng suggest modification of the method of Rao to include other 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/30/2020 are acknowledged and have been addressed supra.


Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in view of Kay et al., (2013/0280222, filed 3/15/2013, published 10/24/2013), Richter et al., (J Comp Neurol, 2009, 515:538-547), Townes et al., (US2019/0144888, filed 6/17/2016, with priority to 62/181,138 filed 6/17/2015 and 62/266,316 filed 12/11/2015, prior art of record) and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claims 1, 6 and 7, in further view of Rahdar et al., (PNAS, 2015, E7110-E7117, prior art of record).

As discussed previously, Rao et al. suggest a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b), and is targeted to the HBB locus.

	Rahdar teaches a method of genetically modifying a cell comprising the CRISPR/Cas9 system wherein the sgRNA comprise both a 2’-O-methyl modified ribose and a phosphorothioate nucleotide (p. E7111, Fig. 1).	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells using the CRISPR/Cas9 system as suggested by Rao et al. and substitute a 2’-O-methyl/phosphorothioate modified sgRNA as taught by Rahdar with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rahdar because a 2’-O-methyl/phosphorothioate modified sgRNA have increased metabolic stability and enhanced tracrRNA interactions than unmodified sgRNA (p. E7110, last para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/30/2020 are acknowledged and have been addressed supra.


Claims 28, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., (US2016/0264999, filed 11/14/2014, prior art of record), in  and Zhang et al., (US2013/0236436, filed 9/09/2011, prior art of record), as applied to claims 1 and 31, in further view of Uchida et al., (PNAS, 2000, 97:14720-14725) and Hall et al., (Stem Cells, 2006, 24:2078-2084).

As discussed previously, Rao et al. suggest a method for generating a genetically modified human neural stem cell capable of expressing SOX2 comprising (a) and (b), and is targeted to the HBB locus.
In regard to claims 30 and 33, as stated supra, both Rao and Kay teaches the transgene cassette is operably linked to a heterologous promoter ([0009, 0131], see also FIGs. 1A & 7A of Rao; see Fig. 7 of Kay).
However, Rao is silent with respect to the NSCs expressing CD133.
Nevertheless, in regard to claims 28 and 32, Zhang does teach that the NSCs not only express SOX2, but also CD133 (alias Prominin-1), wherein about 94% of the NSCs express CD133 [0006, 0014, 0062-0064, 0103, 0106], see Fig. 1, 2, 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells that are capable of expressing SOX2 as suggested by Rao and Zhang and further include NSCs that about 94% express CD133 as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Uchida et al., (2000), who teaches that CD133 is a 
However, Rao and Zhang are silent with respect to NSCs that are capable of expressing SOX2, and also express CD49f.
In regard to claims 28 and 32, Hall teaches NSCs that express CD49f (alias integrin alpha 6), and specifically teaches selecting for the top 10% of CD49f (alias a6hi) cells (Abstract, p. 2080-81, Results, see Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of generating genetically modified human neural stem cells that are capable of expressing SOX2 and express CD133 as taught by Rao and Zhang, but also the top 10% expressing CD49f as taught by Hall with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Hall because  selecting for the top 10% of CD49f expressing NSC increased neurosphere formation several fold (p. 2018, 1st para., see Fig. 2B).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/30/2020 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/           Examiner, Art Unit 1633